Citation Nr: 1042192	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-32 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for sciatica.  

4.  Entitlement to an initial compensable rating for 
hypertension.

5.  Entitlement to an initial compensable rating for a bilateral 
eye disability.  

6.   Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 
2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

In August 2010, the Veteran appeared and testified at a 
videoconference hearing at the Houston RO.  The transcript is of 
record.  As will be noted below, the Veteran withdrew his appeal 
as to the increased rating claims for bilateral pes planus and 
eye disability, as well as to his service connection claim for 
sinusitis.  

The issue of entitlement to service connection for sciatica is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Board received the Veteran's withdrawal of the 
appeal of service connection for sinusitis.

3.  The Veteran is shown to have chronic allergic rhinitis 
related to his service.

4.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Board received the Veteran's withdrawal of the 
appeal of an increased rating for bilateral pes planus.

5.  In August 2010, prior to the promulgation of a decision in 
the appeal, the Board received the Veteran's withdrawal of the 
appeal of an increased rating for a bilateral eye disability.  

6.  The Veteran's hypertension is not manifested by diastolic 
blood pressure predominantly 100 or more; or systolic pressure 
predominantly 160 or more; or a history of diastolic pressure 
predominantly 100 or more.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for sinusitis by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for chronic allergic 
rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  
3.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to an increased rating for bilateral pes planus by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to an increased rating for a bilateral eye disability 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for a compensable rating for hypertension have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a Veteran of the evidence 
necessary to substantiate his claim for benefits and that VA 
shall make reasonable efforts to assist a Veteran in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claim.  

In letters dated in May 2008 and May 2009, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his underlying claims for service connection, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-connection 
claim, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in pre-discharge/BDD notice, 
dated in May 2008.  

Here, the Veteran is challenging the initial ratings assigned 
following the grant of service connection in February 2009.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
As such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the May 2008 
notice was given prior to the appealed AOJ decision, dated in 
February 2009.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
etiology and severity of his disabilities, and by affording him 
the opportunity to give testimony before an RO hearing officer 
and/or the Board.  In August 2010, the Veteran appeared and 
testified at a videoconference hearing at the Houston RO.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  



Service connection 

Sinusitis

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  The 
Veteran has withdrawn the appeal of service connection for 
sinusitis and, hence, there remains no allegation of error of 
fact or law of this claim for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of entitlement to service connection for sinusitis, and it 
is dismissed.

Allergic rhinitis

The Veteran essentially contends that his allergic rhinitis had 
its onset during service, and he has been treated for it since.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

The Veteran's service treatment records (STRs), reflect multiple 
treatments for allergic rhinitis throughout his years in the 
military, up until the month prior to his retirement.  This 
included treatment with Zyrtec, once daily, for symptoms 
associated with his allergies.  

Prior to retirement from service, the Veteran underwent a VA 
examination in July 2008.  He reported having allergic rhinitis 
for the past 4 years, and was taking Zyrtec once daily.  Upon 
physical examination, there was no rhinitis of the nose found.  
Following the physical examination and review of the Veterans 
medical records, the examiner diagnosed the Veteran as having 
allergic rhinitis.  Subjectively, the Veteran reported allergies, 
and objectively the examiner noted the Veteran's use of 
medication to treat this condition.  The examiner did not, 
however, find bacterial rhinitis.  

In a September 2010 private treatment record, the Veteran was 
noted to have allergic rhinitis, and it was stable on medications 
as prescribed.  The Veteran was noted to be prescribed Zyrtec for 
treatment.  

Given the evidence as outlined above, the Board finds that the 
Veteran is entitled to service connection for his allergic 
rhinitis.  The evidence of record reflects consistent treatment 
for allergic rhinitis during service, and he is currently being 
treated for it as evidenced in a September 2010 private treatment 
record.  There is no question that the Veteran's allergic 
rhinitis had its onset in service, and the Board finds the 
Veteran's testimony regarding his consistent treatment of and 
complaints related to allergic rhinitis credible and competent.  
Additionally, the Board notes that no clinical records reference 
his allergic rhinitis as acute in nature and he has been on 
continuous treatment, including medication, for this condition.  
As such, service connection for chronic allergic rhinitis is 
granted.  

Increased ratings

Bilateral pes planus and bilateral eye disability

Again, Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  The 
Veteran has withdrawn the appeal for increased ratings for 
bilateral pes planus and a bilateral eye disability, and, hence, 
there remains no allegation of error of fact or law of this 
claims for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal of entitlement to 
increased ratings for bilateral pes planus and a bilateral eye 
disability, and it is dismissed.

Hypertension 

The Veteran essentially contends that his diastolic blood 
pressure would be predominantly 100 or more if he did not take 
his medication, and he requires continuous medication for 
control.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of a veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the Court held that 
"staged" ratings are appropriate for an increased rating claim 
in such a case, when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.

The Veteran's hypertension has been evaluated as noncompensable 
under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent 
rating is assigned under Diagnostic Code 7101 when there is 
evidence of diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  10 percent is the 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A higher evaluation of 20 percent is not 
assigned unless there is evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure measured 
predominantly at 200 or more.

The Veteran is currently on medication to control his essential 
hypertension.  The evidence of record reflects that the Veteran 
first began treatment for hypertension in the mid-1990s while in 
service, and it is now adequately controlled with medication.

Examples of blood pressure readings found in the treatment 
records are as follows: March 1990, 138/80; December 1991, 
131/80; November 1992, 124/78; May 1993, 146/92; November 1993, 
163/91; March 1994, 154/92; July 1994, 143/82; October 1994, 
145/99; August 1995, 145/91; December 1995, 136/75; January 1996, 
145/99; March 1996, 154/104; July 1996, 164/92; October 1996, 
147/97; February 1997, 144/95; April 1997, 154/90; November 1997, 
117/77; February 1998, 138/96; June 1998, 169/98; July 1998, 
157/89; May 1999, 165/95 and 132/82; October 2000, 149/90; June 
2001, 140/77; March 2002, 154/86; July 2002, 140/98, 170/110, 
138/96, 154/102; March 2003, 158/86; October 2004, 149/98; 
November 2004, 144/86; June 2005, 150/80; December 2005 142/88; 
October 2006, 143/94; December 2006, 124/77; August 2007, 137/88; 
January 2008, 143/100; July 2008, 132/70; and September 2010, 
136/88. 

During the Veteran's July 2008 VA examination, he was noted to 
have hypertension that was controlled with medications.  There 
was no finding of hypertensive heart disease.  His blood pressure 
readings were as noted above.

In a September 2010 treatment record, the Veteran was noted to 
have hypertension, "but only controlled as the result of taking 
meds as prescribed," and he was "[w]ell within [the] 
recommended parameters and seen regularly/compliant with 
treatment."  This doctor, however, did not indicate that the 
Veteran's prior diastolic readings were predominantly over 100 as 
required under Diagnostic Code 7101.

Given the evidence as outlined above, the Board finds that the 
noncompensable rating assigned for essential hypertension is 
appropriate.  The Board appreciates the Veteran's assertions that 
if he was not on medication, his diastolic pressure would be 
predominantly over 100, but the history of blood pressure 
readings prior to his hypertension diagnosis do not support his 
contentions.  There are few blood pressure readings that show his 
diastolic blood pressure in excess of 100, but the great majority 
of readings reflect diastolic readings under 100.  As such, this 
cannot be classified as "predominantly" in excess of 100-
whether before his initial diagnosis or after.  Additionally, 
there are only a few readings which show his systolic blood 
pressure reading over 160, thus, this is not a reading 
predominantly over 160 to warrant a 10 percent rating under 
Diagnostic Code 7101.  It is important to note that the Veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion that his diastolic pressure would be predominantly in 
excess of 100 or more prior to treatment with medication as there 
is no evidence of record that the Veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the Veteran has continuously used medication 
to control his hypertension, and there is no indication that the 
Veteran has a history of diastolic pressure predominantly 100 or 
more and requires continuous medication for control of his 
hypertension, nor is there evidence that his systolic pressure is 
predominantly 160 or more.  The evidence of record does not meet 
the criteria for a 10 percent rating under the diagnostic code, 
and thus, a compensable rating for hypertension is denied.

Extraschedular considerations

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  Id.  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  


ORDER

The appeal for entitlement to service connection for sinusitis is 
dismissed.

Service connection for chronic allergic rhinitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

The appeal for entitlement to an increased rating for bilateral 
pes planus is dismissed.

The appeal for entitlement to an increased rating for a bilateral 
eye disability is dismissed.  

An initial compensable rating for hypertension is denied.  


REMAND

Upon preliminary review of the evidence of record and in light of 
the VCAA, the Board finds that further development is necessary 
regarding the Veteran's claim of service connection for sciatica.  

The Veteran's STRs reflect multiple treatments for complaints of 
radiating pain into the right leg.  There are notations that he 
had sciatica and had positive straight leg testing on the right.  
He was mainly treated with Celebrex and epidurals.  In a July 
2003 STR in conjunction with a MRI, the Veteran was noted to have 
persistent right sciatica.

An October 2006 STR notes the Veteran's complaints of lower back 
pain radiating into the right leg, and aggravated with standing 
and walking.  This note indicated the Veteran was positive for 
right sciatica.  Also, subsequent problem lists notes the 
Veteran's lumbago and spinal stenosis of the lumbar canal.  In 
November 2006, the Veteran indicated that he was essentially pain 
free following medication and exercises related to his low back 
pain with radicular symptoms.  The treating physician found that 
the Veteran's spinal stenosis of the lumbar canal was resolved.  

In July 2008, prior to retirement from service, the Veteran 
underwent a VA examination.  During this examination, the Veteran 
was noted to have degenerative arthritis of the thoracolumbar 
spine, but no indication was made regarding sciatica.  Physical 
examination revealed no radiating pain upon movement, and 
negative straight leg testing on the right.  The examiner did not 
indicate whether the Veteran experienced sciatica.  

In a private progress note, dated in September 2010, the Veteran 
was noted to have sciatica with stable symptoms with the 
medications prescribed.  

The Veteran has contended that the July 2008 VA examination was 
inadequate.  The Board agrees as there was no thorough testing 
done to determine whether the Veteran had sciatica, and further, 
the examiner made no comment as to whether the Veteran had 
sciatica or not.  Additionally, the Board finds that an opinion 
is necessary to determine whether the Veteran's current diagnosis 
of sciatica is related to his treatment in service for low back 
pain with sciatica.  The examiner is requested to comment on 
November 2006 note that the Veteran's sciatica symptoms had 
resolved in reaching his/her conclusion.  The examiner is also 
requested to comment as to whether the Veteran's currently 
diagnosed sciatica was caused or worsened by the Veteran's 
service-connected degenerative arthritis of the lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
disability related to the sciatic nerve.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner is 
to perform all necessary clinical testing, 
and render all appropriate diagnoses.  The 
examiner should then render an opinion as to 
whether it is at least as likely as not that 
any current sciatica or problem related to 
the sciatic nerve had its onset in service.  
The examiner should comment on the November 
2006 STR that the Veteran's sciatica had 
resolved.  Additionally, the examiner should 
opine as to whether the Veteran's current 
complaints related to the sciatic nerve were 
caused or worsened by his service-connected 
degenerative arthritis of the lumbar spine.  
The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


